EXHIBIT 10.26
 
NU SKIN ENTERPRISES, INC.
AMENDED AND RESTATED 2010 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement, Participant's award information (the
"Award Summary"), which can be accessed in Participant's My Awards on the Morgan
Stanley StockPlanConnect Website at www.stockplanconnect.com or the website of
any other stock plan administrator selected by the Company in the future, and
the Appendix for Participant's country, if any, (collectively, this "Agreement")
sets forth the terms and conditions of the Restricted Stock Units granted to
Participant under the Amended and Restated Nu Skin Enterprises, Inc. 2010
Omnibus Incentive Plan (the "Plan").  In the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this Agreement,
the terms and conditions of the Plan shall prevail.  Unless otherwise defined
herein, the capitalized terms in this Agreement shall have the same defined
meaning assigned to them in the Plan.
1.            Grant of Restricted Stock Units.
 
1.1  Grant of Restricted Stock Units.  Effective as of the date of grant
specified in the Award Summary (the "Grant Date"), the Company grants to
Participant an award of the number of Restricted Stock Units as set forth in the
Award Summary.  Each Restricted Stock Unit is a bookkeeping entry representing
the Company's unfunded promise to deliver one Share on the terms provided herein
and in the Plan.
1.2  Vesting of Restricted Stock Units.  The Restricted Stock Units shall vest
on the dates (the "Vesting Dates") and in the amounts determined by the
Committee and set forth in the Award Summary, except as otherwise provided in
this Agreement, including pursuant to Sections 1.3 and 4.
1.3  Termination of Continuous Service.  In the event Participant's Continuous
Service (as defined below) is terminated for any reason prior to the full
vesting of the Restricted Stock Units, the Restricted Stock Units granted
hereunder shall terminate to the extent they are not vested as of the
termination of Participant's Continuous Service, as determined in accordance
with Section 9(f) below, and Participant shall not have any right to receive any
Shares subject to such unvested Restricted Stock Units.
For purposes of this Agreement:
"Continuous Service" means that Participant's service with the Company or a
Subsidiary, whether as an Employee, Director, or Consultant, is not interrupted
or terminated.  Participant's Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which Participant
renders service to the Company or a Subsidiary as an Employee, Consultant, or
Director, or a change in the entity for which Participant renders such service,
provided that there is no interruption or termination of Participant's
Continuous Service.  For example, a change in status from an Employee of the
Company to a Consultant of a Subsidiary or a Director will not constitute an
interruption of Continuous Service.  Subject to the requirements of applicable
law, the Committee, in its sole discretion, shall determine whether Continuous
Service shall be considered interrupted in the case of any leave of absence
approved by the Company or a Subsidiary, including sick leave, military leave or
any other personal leave.
1.4  Settlement of Restricted Stock Units.  Subject to the terms of the Plan and
this Agreement, Restricted Stock Units shall be settled in Shares, provided that
Participant has satisfied any Tax-Related Items pursuant to Section 8 below. 
Shares will be issued to Participant within 70 days following the applicable
Vesting Date unless subject to the terms of the Company's deferred compensation
plan; provided, however, that if the Participant is subject to taxation in the
U.S. (a "U.S. Taxpayer"), the Restricted Stock Units vest pursuant to Section
1.6 below and the Restricted Stock Units are considered "non-qualified deferred
compensation" subject to Section 409A of the Code ("Code Section 409A," and such
compensation, "Deferred Compensation"), the Shares will be issued in accordance
with the following schedule: (i) if the termination event giving rise to the
vesting acceleration occurs prior to the Change in Control and the Change in
Control constitutes a "change in control event" (within the meaning of U.S.
Treasury Regulation 1.409A-3(i)(5)(i)) (a "409A CIC"), the Shares will be issued
on the date of the Change in Control, and if the Change in Control does not
constitute a 409A CIC, the Shares will be issued on the date that is six months
following the Participant's "separation from service" (within the meaning of
Code Section 409A) (a "Separation from Service"); (ii) if the termination event
giving rise to the vesting acceleration occurs on or following the Change in
Control and the Change in Control constitutes a 409A CIC, then the Shares will
be issued within 30 days following the Participant's Separation from Service,
and if the Change in Control is not a 409A CIC, then the Shares will be issued
on the date that is six months following the Participant's Separation from
Service.
 
 

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, for purposes of complying with Code Section 409A,
if the Participant is  a U.S. Taxpayer, the Restricted Stock Units are
considered Deferred Compensation and the Restricted Stock Units are to be
settled in connection with a termination contemplated under Section 1.6 below,
the Company and the Participant shall take all steps necessary (including with
regard to any post-termination services by the Participant) to ensure that a
termination contemplated under Section 1.6 constitutes a Separation from
Service.  In addition, if the Restricted Stock Units are Deferred Compensation,
the Restricted Stock Units are settled upon the Participant's Separation from
Service and the Participant is a "specified employee," within the meaning of
Code Section 409A, on the date the Participant experiences a Separation from
Service, then the Shares will be issued on the first business day of the seventh
month following the Participant's Separation from Service, or, if earlier, on
the date of the Participant's death, to the extent such delayed payment is
required in order to avoid a prohibited distribution under Code Section 409A.
1.5  Stockholder Rights.  Unless and until Shares are issued by the Company
after the Vesting Date, Participant shall have none of the rights or privileges
of a shareholder of the Company (including voting, dividend and liquidation
rights) with respect to the Shares covered by the Restricted Stock Units.
1.6  Change in Control.  Notwithstanding any provision in this Agreement to the
contrary, if, within six months prior to and in connection with a Change in
Control or within two years following such Change in Control, Participant's
employment is terminated (i) by the Company and its Subsidiaries without Cause,
or (ii) by Participant for Good Reason, the vesting of the Restricted Stock
Units governed by this Agreement shall be accelerated such that all such
Restricted Stock Units shall be deemed to be vested in full immediately prior to
the termination of Participant's employment.
For purposes of this Agreement:
"Cause" shall mean that Participant has engaged in any one of the following:

(a) a material breach by Participant of the Company's Key Employee Covenants or
any employment agreement, which breach is not cured within any applicable cure
period set forth the Company's Key Employee Covenants or employment agreement;

(b) any willful violation by Participant of any material law or regulation
applicable to the business of the Company or any of its Subsidiaries;

 
 
 
2

--------------------------------------------------------------------------------

 
 

(c) Participant's conviction of, or a plea of guilty or nolo contendere to, a
felony or any willful perpetration of common law fraud (or analogous violation
of law in a jurisidiction outside the United States); or

(d) any other willful misconduct by Participant that is materially injurious to
the financial condition or business reputation of, or is otherwise materially
injurious to, the Company or any of its Subsidiaries.

For purposes of the foregoing, in determining whether a "material breach" has
occurred, or whether there has been a willful violation of a "material" law or
regulation, the standard shall be a breach or violation that is, or will
reasonably likely be, materially injurious to the financial condition or
business reputation of, or is, or will reasonably likely be, otherwise
materially injurious to, the Company or any of its Subsidiaries.
"Good Reason" shall mean the occurance any of the following events that result
in a material negative change to Participant:
(a) without Participant's consent, a material reduction in the scope of
Participant's duties and responsibilities or the level of management to which
Participant reports;
(b) without Participant's consent, a reduction in base salary (other than an
across-the-board reduction of not more than 10% applicable to all similarly
situated employees);
(c) without Participant's consent, a material reduction in Participant's
benefits in the aggregate (in terms of benefit levels) from those provided to
Participant under any employee benefit plan, program and practice in which
Participant participates;
(d) without Participant's consent, a relocation of Participant's principal place
of employment of more than 50 miles from Participant's primary residence;
(e) the failure of the Company to have a successor entity specifically assume
this Agreement or any employment agreement within 10 business days after a
Change in Control; or
(f) a material breach by the Company a successor entity of this Agreement or any
employment agreement.
Notwithstanding the foregoing, Good Reason shall only be found to exist if
Participant, not later than 90 days after the initial occurrence of an event
deemed to give rise to a right to terminate for Good Reason, has provided 30
days written notice to the Company prior to Participant's resignation indicating
and describing the event resulting in such Good Reason, and the Company does not
cure such event (other than the event in clause vi), which shall not be subject
to cure) within 90 days following the receipt of such notice from Participant.
2.            Securities Law Compliance.  Participant represents that
Participant has received and carefully read a copy of the Prospectus for the
Plan, together with the Company's most recent Annual Report to Stockholders. 
Participant hereby acknowledges that Participant is aware of the risks
associated with the Shares and that there can be no assurance the price of the
Shares will not decrease in the future.  Participant hereby acknowledges no
representations or statements have been made to Participant concerning the value
or potential value of the Shares.  Participant acknowledges that Participant has
relied only on information contained in the Prospectus and has received no
representations, written or oral, from the Company or its employees, attorneys
or agents, other than those contained in the Prospectus or this Agreement. 
Participant acknowledges that the Company has made no representations or
recommendations, and is not providing any tax, legal or financial advice,
regarding Participant's participation in the Plan, or Participant's acquisition
or sale of the underlying Shares.  Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
3.            Transfer Restrictions.  Participant shall not transfer, assign,
sell, encumber, pledge, grant a security interest in or otherwise dispose of the
Restricted Stock Units subject to this Agreement in any manner other than by the
laws of descent or distribution.  Any such transfer, assignment, sale,
encumbrance, pledge, security interest or disposition shall be void and shall
result in the automatic termination of the Restricted Stock Units and this
Agreement.
 
4.            Forfeiture.  If, at any time during Participant's Continuous
Service or at any time during the 12-month period following termination of
Participant's Continuous Service, Participant engages in conduct that
constitutes Cause (as defined above), then at the election of the Committee, (a)
this Agreement and all unvested Restricted Stock Units granted hereunder shall
terminate, and (b) Participant shall return to the Company for cancellation all
Shares held by Participant plus pay the Company the amount of any proceeds
received from the sale of any Shares to the extent such Shares were issued
pursuant to Restricted Stock Units granted under this Agreement that vested (i)
during the 12-month period immediately preceding the Cause, or (ii) on the date
of or at any time after such Cause.
 
5.            Governing Plan Document.  This Agreement incorporates by reference
all of the terms and conditions of the Plan, as presently existing and as
hereafter amended.  Participant expressly acknowledges and agrees that the terms
and provisions of this Agreement are subject in all respects to the provisions
of the Plan.  Participant also expressly:
 
(a)
Acknowledges receipt of the Plan and represents that Participant is familiar
with the provisions of the Plan, and that Participant enters into this Agreement
subject to all of the provisions of the Plan;
 

(b)
Recognizes that the Committee has been granted complete authority to administer
the Plan in its sole discretion, and agrees to accept all decisions related to
the Plan and all interpretations of the Plan made by the Committee as final and
conclusive upon Participant and upon all persons at any time claiming any
interest through Participant in the Restricted Stock Units or the Shares subject
to this Agreement; and
 

(c)
Acknowledges and understands that the establishment of the Plan and the
existence of this Agreement are not sufficient, in and of themselves, to exempt
Participant from the requirements of Section 16(b) of the Exchange Act and any
rules or regulations promulgated thereunder, and that Participant (to the extent
Section 16(b) applies to Participant) shall not be exempt from such requirements
pursuant to Rule 16b-3 unless and until Participant shall comply with all
applicable requirements of Rule 16b-3, including without limitation, the
possible requirement that Participant must not sell or otherwise dispose of any
Shares acquired pursuant to Restricted Stock Units unless and until a period of
at least six months shall have elapsed between the date upon which such
Restricted Stock Units were granted to Participant and the date upon which
Participant desires to sell or otherwise dispose of such Shares.
 

6.            Representations and Warranties.  As a condition to the receipt of
any Shares upon vesting of the Restricted Stock Units, the Company may require
Participant to make any representations and warranties to the Company that legal
counsel to the Company may determine to be required or advisable under any
applicable law or regulation, including without limitation, representations and
warranties that the Shares are being acquired only for investment and without
any present intention or view to sell or distribute any such Shares.
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
7.            Compliance With Law and Regulations.  Notwithstanding any other
provision of the Plan or this Agreement, unless there is an available exemption
from any registration, qualification or other legal requirement applicable to
the Shares, the Company shall not be required to deliver any Shares issuable
upon settlement of the Restricted Stock Units prior to the completion of any
registration or qualification of the Shares under any local, state, federal or
foreign securities or exchange control law or under rulings or regulations of
the U.S. Securities and Exchange Commission ("SEC") or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable.  Participant understands that the Company is under no
obligation to register or qualify the Shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares.  Further,
Participant agrees that the Company shall have unilateral authority to amend the
Plan and this Agreement without Participant's consent to the extent necessary to
comply with securities or other laws applicable to issuance of Shares.
 
8.            Responsibility for Taxes.  Participant acknowledges that,
regardless of any action taken by the Company or, if different, Participant's
employer (the "Employer"), the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to Participant's participation in the Plan and legally
applicable to Participant or deemed by the Company or the Employer in its
discretion to be an appropriate charge to Participant even if legally applicable
to the Company or the Employer ("Tax-Related Items"), is and remains
Participant's responsibility and may exceed the amount actually withheld by the
Company or the Employer.  Participant further acknowledges that the Company and
the Employer (a) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Restricted Stock
Units, including, but not limited to, the grant, vesting or settlement of the
Restricted Stock Units, the subsequent sale of any Shares acquired at settlement
and the receipt of any dividends; and (b) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Restricted
Stock Units to reduce or eliminate Participant's liability for Tax-Related Items
or achieve any particular tax result.  Further, if Participant is subject to
Tax-Related Items in more than one jurisdiction, Participant acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
 
Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.
In this regard, Participant authorizes the Company and/or the Employer, or the
respective agents of the Company and/or the Employer, at the Company's
discretion, to satisfy withholding obligations with respect to all Tax-Related
Items by one or a combination of the following:
(a)
withholding from proceeds of the sale of Shares acquired upon settlement of the
Restricted Stock Units either through a voluntary sale or through a mandatory
sale arranged by the Company (on Participant's behalf pursuant to this
authorization);
 

(b)
withholding from Participant's wages or other cash compensation paid to
Participant by the Company and/or the Employer; or
 

(c)
withholding in Shares to be issued upon settlement of the Restricted Stock
Units.
 

Depending on the withholding method, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding rates or other applicable withholding rates, including
maximum applicable rates, in which case Participant will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Share
equivalent.  If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, Participant is deemed to have been issued the full
number of Shares subject to the vested Restricted Stock Units, notwithstanding
that a number of the Shares are held back solely for the purpose of paying the
Tax-Related Items.
 
 
5

--------------------------------------------------------------------------------

 
 
Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant's participation in the Plan that
cannot be satisfied by the means previously described.  The Company may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares if
Participant fails to comply with Participant's obligations in connection with
the Tax-Related Items.
9.            Nature of Grant.  In accepting the Restricted Stock Units,
Participant acknowledges, understands and agrees that:
 
(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;
 

(b)
the grant of Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units even if Restricted
Stock Units have been awarded in the past;
 

(c)
nothing in this Agreement or in the Plan shall confer upon Participant any right
to continue in the employment or service of the Employer, the Company or any
Subsidiary or be interpreted as forming an employment or services contract with
the Employer, the Company or any Subsidiary and shall not interfere with or
restrict any way the ability of the Employer, the Company or any Subsidiary, as
applicable, to terminate Participant's employment or service relationship, if
any;
 

(d)
all decisions with respect to future grants of Restricted Stock Units or other
grants, if any, will be at the sole discretion of the Company;
 

(e)
Participant's participation in the Plan is voluntary;
 

(f)
in the event of the termination of Participant's Continuous Service (as defined
above) (for any reason whatsoever, whether or not later to be found invalid or
in breach of employment laws in the jurisdiction where Participant is employed
or the terms of Participant's employment agreement, if any), unless otherwise
determined by the Company, Participant's right to vest in the Restricted Stock
Units under the Plan, if any, will terminate as of the date Participant is no
longer actively rendering services and will not be extended by any notice period
(e.g., Participant's period of service would not include any contractual notice
period or any period of "garden leave" or similar period mandated under
employment laws in the jurisdiction where Participant is employed or the terms
of Participant's employment agreement, if any); the Committee shall have the
exclusive discretion to determine when Participant is no longer providing
Continuous Service for purposes of this Agreement, including whether Participant
may still be considered to be providing active service while on a leave of
absence; and
 

(g)
 if Participant is providing services outside the United States, the following
additional provisions shall apply:
 

(1)
Restricted Stock Units and the Shares subject to Restricted Stock Units, and the
income and value of same, are not part of normal or expected compensation or
salary for any purpose, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;

 
 
6

--------------------------------------------------------------------------------

 

 
(2)
Restricted Stock Units and the Shares subject to Restricted Stock Units, and the
income and value of same, are not intended to replace any pension rights or
compensation;



(3)
Restricted Stock Units are an extraordinary item that does not constitute
compensation of any kind for service of any kind rendered to the Company or to
the Employer, and Restricted Stock Units are outside of the scope of
Participant's employment agreement, if any;



(4)
no claim or entitlement to compensation or damages shall arise from forfeiture
of Restricted Stock Units resulting from termination of Participant's Continuous
Service (for any reason whatsoever, whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where Participant is employed
or the terms of Participant's employment agreement, if any), and in
consideration of the grant of Restricted Stock Units to which Participant is
otherwise not entitled, Participant irrevocably agrees never to institute any
claim against the Company, any of its Subsidiaries or the Employer, waives his
or her ability, if any, to bring any such claim, and releases the Company, its
Subsidiaries and the Employer from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim; and



(5)
neither the Company, the Employer nor any Subsidiary of the Company shall be
liable for any foreign exchange rate fluctuation between Participant's local
currency and the United States Dollar that may affect the value of Restricted
Stock Units or of any amounts due to Participant pursuant to the settlement of
the Restricted Stock Units or the subsequent sale of any Shares acquired upon
settlement.

 
10.            Data Privacy Notice and Consent.  Participant hereby explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant's personal data, as described in this Agreement and
any other Restricted Stock Unit grant materials by and among, as applicable, the
Employer, the Company and Subsidiaries for the exclusive purpose of
implementing, administering and managing Participant's participation in the
Plan.
Participant understands that the Employer, the Company and Subsidiaries may hold
certain personal information about Participant, including, but not limited to,
Participant's name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant's favor ("Data"), for the exclusive
purpose of implementing, administering and managing the Plan.
Participant understands that Data will be transferred to Morgan Stanley, or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan.  Participant understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients'
country (e.g., the United States) may have different data privacy laws and
protections than Participant's country.  Participant understands that if he or
she resides outside the United States, he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting his or
her local human resources representative.  Participant authorizes the Company,
Morgan Stanley and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering and managing
Participant's participation in the Plan, including any transfer of such Data as
may be required to a broker, escrow agent or other third party with whom the
Shares received upon vesting of Restricted Stock Units may be deposited. 
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage his or her participation in the Plan. 
Participant understands that if he or she resides outside the United States, he
or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative.  Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis.  If Participant  does not consent, or if Participant
later seeks to revoke his or her consent, his or her employment status or
service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing Participant's consent is that the
Company may not be able to grant Restricted Stock Units or other equity awards
to Participant or administer or maintain such awards.  Therefore, Participant
understands that refusing or withdrawing his or her consent may affect
Participant's ability to participate in the Plan.  For more information on the
consequences of his or her refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.
 
 
7

--------------------------------------------------------------------------------

 
11.            Miscellaneous Provisions.
 
11.1  Notices.  Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the sender's local mail, registered or certified, postage prepaid and properly
addressed to the party entitled to such notice at the latest address on file or
at such other address as such party may designate by ten days advance written
notice under this Section to all other parties to this Agreement.
11.2  Waiver.  The failure of the Company in any instance to exercise any rights
under this Agreement, including the forfeiture rights under Section 4, shall not
constitute a waiver of any other rights that may subsequently arise under the
provisions of this Agreement or any other agreement between the Company and
Participant.  Participant acknowledges that no waiver by the Company of any
breach of any provision of this Agreement shall operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
Participant or any other Participant, whether of like or different nature.
11.3  Imposition of Other Requirements & Participant Undertaking.  The Company
reserves the right to impose other requirements on Participant's participation
in the Plan, on the Restricted Stock Units and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons.  Participant hereby agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable in order to carry out the foregoing or one or more of the
obligations or restrictions imposed on either Participant or the Shares pursuant
to the provisions of this Agreement.
11.4  Entire Contract.  This Agreement and the Plan constitute the entire
understanding and agreement of the parties with respect to the subject matter
contained herein.  This Agreement is made pursuant to, and incorporates by
reference, the provisions of the Plan and shall in all respects be construed in
conformity with the terms of the Plan.
 
 
8

--------------------------------------------------------------------------------

 
11.5  Language.  If Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
11.6  Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
11.7  Successors and Assigns.  The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the Company and its successors and assigns
and upon Participant, Participant's permitted assigns and the legal
representatives, heirs and legatees of Participant's estate, whether or not any
such person shall have become a party to this Agreement and have agreed in
writing to join herein and be bound by the terms hereof.  Participant may not
assign this Agreement other than by the laws of decent and distribution.
11.8  Severability.  In the event that any provision in this Agreement will be
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.
11.9  Governing Law and Choice of Venue.  The Restricted Stock Units and the
provisions of this Agreement shall be governed by, and subject to, the laws of
the State of Utah, United States, without regard to the conflict of law
provisions, as provided in the Plan. For purposes of litigating any dispute that
arises under this Agreement or this grant of Restricted Stock Units, the parties
hereby submit to and consent to the jurisdiction of the State of Utah, agree
that such litigation shall be conducted in the courts of Utah County, Utah, or
the federal courts of the United States for the District of Utah, where this
grant is made and/or to be performed.
11.10  Appendix. Notwithstanding any provisions in this Agreement, the
Restricted Stock Units shall be subject to any special terms and conditions set
forth in any Appendix to this Agreement for Participant's country.  Moreover, if
Participant relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to Participant, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable for legal or administrative reasons.  The Appendix
constitutes part of this Agreement.
11.11  Insider Trading Restrictions/Market Abuse Laws.  Depending on
Participant's country of residence, Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect Participant's
ability to acquire or sell Shares or rights to Shares (e.g., Restricted Stock
Units) under the Plan during such times as Participant is considered to have
"inside information" regarding the Company (as defined by the laws in
Participant's country).  Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy.  Participant is responsible for
ensuring compliance with any applicable restrictions and should consult
Participant's personal legal advisor on this matter.
11.12  Section 409A.  The Restricted Stock Units and issuance of Shares
thereunder are intended to comply with Code Section 409A and the U.S. Treasury
Regulations relating thereto so as not to subject the Participant to the payment
of additional taxes and interest under Code Section 409A or other adverse tax
consequences.  In furtherance of this intent, the provisions of this Agreement
will be interpreted, operated, and administered in a manner consistent with
these intentions.  The Committee may modify the terms of this Agreement, the
Plan or both, without the consent of the Participant, in the manner that the
Committee may determine to be necessary or advisable in order to comply with
Code Section 409A or to mitigate any additional tax, interest and/or penalties
or other adverse tax consequences that may apply under Code Section 409A if
compliance is not practical.  This Section 11.12 does not create an obligation
on the part of the Company to modify the terms of this Agreement or the Plan and
does not guarantee that the Restricted Stock Units or the delivery of Shares
upon vesting/settlement of the Restricted Stock Units will not be subject to
taxes, interest and penalties or any other adverse tax consequences under Code
Section 409A.  Nothing in this Agreement shall provide a basis for any person to
take any action against the Company or any of its Subsidiaries based on matters
covered by Code Section 409A, including the tax treatment of any amounts paid
under this Agreement, and neither the Company nor any of its Subsidiaries will
have any liability under any circumstances to the Participant or any other party
if the Restricted Stock Units, the delivery of Shares upon vesting/settlement of
the Restricted Stock Units or other payment or tax event hereunder that is
intended to be exempt from, or compliant with, Code Section 409A, is not so
exempt or compliant or for any action taken by the Committee with respect
thereto.  Further, settlement of any portion of the Restricted Stock Units that
is Deferred Compensation may not be accelerated or postponed except to the
extent permitted by Code Section 409A.
 
 
9

--------------------------------------------------------------------------------

 
By electronically accepting this Agreement and participating in the Plan,
Participant agrees to be bound by the terms and conditions in the Plan and this
Agreement, including the Appendix.  Within six months of the Grant Date, if
Participant has not electronically accepted this Agreement on Morgan Stanley's
website, or the website of any other stock plan service provider appointed by
the Company, and has not otherwise rejected the grant, then this award shall
automatically be deemed accepted, and Participant shall be bound by the terms
and conditions in the Plan and this Agreement, including the Appendix.
 
 
 
 
 
 
 
 


10

--------------------------------------------------------------------------------

APPENDIX


FOR PARTICIPANTS OUTSIDE THE U.S.
NU SKIN ENTERPRISES, INC.
AMENDED AND RESTATED 2010 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
Unless otherwise defined herein, the capitalized terms in this Appendix shall
have the same defined meaning assigned to them in the Plan and the Agreement.
This Appendix includes special country-specific terms and conditions that apply
to Participants in the countries listed below. This Appendix is part of the
Agreement.  This Appendix also includes information of which Participant should
be aware with respect to his or her participation in the Plan.  For example,
certain individual exchange control reporting requirements may apply upon
vesting of the Restricted Stock Units and/or sale of Shares.  The information is
based on the securities, exchange control and other laws in effect in the
respective countries as of March 2014 and is provided for informational
purposes.  Such laws are often complex and change frequently, and results may be
different based on the particular facts and circumstances. As a result, the
Company strongly recommends that Participant does not rely on the information
noted herein as the only source of information relating to the consequences of
Participant's participation in the Plan because the information may be out of
date at the time the Restricted Stock Units vest or are settled, or Participant
sells Shares acquired under the Plan.
In addition, the information is general in nature and may not apply to
Participant's particular situation, and the Company is not in a position to
assure Participant of any particular result.  Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws in
Participant's country may apply to his or her situation.
Finally, if Participant is a citizen or resident of a country other than the one
in which he or she currently is residing and/or working, transfers employment
after the Restricted Stock Units are granted to him or her, or is considered a
resident of another country for local law purposes, the terms and conditions
and/or notifications contained herein may not be applicable to him or her, and
the Company shall, in its discretion, determine to what extent such terms and
conditions contained herein shall apply to him or her.
AUSTRALIA
Securities Law Information.  If Participant acquires Shares pursuant to the
Restricted Stock Units and he or she offers Shares for sale to a person or
entity resident in Australia, Participant's offer may be subject to disclosure
requirements under Australian law. Participant should obtain legal advice on his
or her disclosure obligations prior to making any such offer.
Exchange Control Information.  Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers.  If an
Australian bank is assisting with the transaction, the bank will file the report
on the Participant's behalf.
Data Privacy Notice and Consent.  This provision supplements Section 10 of the
Agreement:
Participant's personal information will be held in accordance with the
Employer's privacy policy, a copy of which Participant can obtain by contacting
the Employer at the address indicated below.  The Employer's privacy policy
contains, among other things, details of how Participant can access and seek
correction of personal information held in connection with the Restricted Stock
Unit, how Participant can complain about a breach of the Australian Privacy
Principles and how the Employer will deal with such a complaint.  The Company
can be contacted at +1 (801) 345-1000.  Participant's employer can be contacted
at +61-2-9491-0900.
 
A-1

--------------------------------------------------------------------------------

 
Data may be transferred to recipients located outside of Australia, including
the United States and any other country where the Company has operations. 
Employees are (and Participant acknowledges that he or she has been) provided
with a list of the Company's global offices as part of their data privacy
training.  The latest list can be accessed from time to time at
insider.nuskin.com.
BELGIUM
Foreign Asset/Account Reporting Information.  Participant is required to report
any security or bank account (including any brokerage account held by
Participant at Morgan Stanley) opened and maintained by Participant outside of
Belgium on his or her annual tax return.
CANADA
Restricted Stock Units Only Payable in Shares.  Notwithstanding any discretion
in the Plan, the Restricted Stock Units will be settled in Shares only.  The
grant of Restricted Stock Units does not provide any right for Participant to
receive a cash payment.
Securities Law Information.  Participant acknowledges and agrees that he or she
will sell Shares acquired through participation in the Plan only outside of
Canada through the facilities of a stock exchange on which the Shares are
listed.  The Shares are currently listed on the New York Stock Exchange in the
United States.
Foreign Asset/Account Reporting Information.  Foreign property (including
Shares) held by Canadian residents must be reported annually on Form T1135
(Foreign Income Verification Statement) if the total value of such foreign
property exceeds C$100,000 at any time during the year.  It is not certain if
the Restricted Stock Units constitute foreign property that needs to be reported
on Form T1135.  The form must be filed by April 30th of the following year.  It
is the Participant's responsibility to comply with applicable reporting
obligations.
The following provisions apply if Participant is resident in Quebec:
Data Privacy.  Participant hereby authorizes the Company, the Employer and their
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration and operation of
the Plan.  Participant further authorizes the Company and its Subsidiaries to
disclose and discuss the Plan with their advisors.  Participant further
authorizes the Company and its Subsidiaries to record such information and to
keep such information in the his or her employee file.
Language Consent.  The parties acknowledge that it is their express wish that
the Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.
CHINA
The following provisions apply only to Participants who are subject to exchange
control restrictions imposed by the State Administration of Foreign Exchange
("SAFE"), as determined by the Company in its sole discretion:
 
A-2

--------------------------------------------------------------------------------

 
Settlement of Restricted Stock Units.  This provision supplements Section 1.4 of
the Agreement:
The Restricted Stock Units will only vest if and when the Company has completed
the registration of the Plan with SAFE and provided such registration remains
effective.  If the Company is unable to complete the registration or maintain
the registration, the settlement of the Restricted Stock Units may be delayed. 
Shares issued to Participant under the Plan must be maintained in an account
with Morgan Stanley or such other broker as may be designated by the Company
until the Shares are sold through that broker.
Furthermore, due to regulatory requirements, Participant acknowledges and agrees
that Participant must sell any Shares issued to Participant upon vesting of the
Restricted Stock Units as soon as practicable following the termination of
Participant's Continuous Service and in no event later than six months following
the termination of Participant's Continuous Service, or within any other such
time frame as may be required by SAFE.  Participant agrees that if Participant
continues to hold any of such Shares after this time, the Shares will be sold by
the Company's designated broker on Participant's behalf at the instruction of
the Company.  Therefore, by accepting the Restricted Stock Units, Participant
understands and agrees that the Company is authorized to, and may in its sole
discretion, instruct its designated broker to assist with the mandatory sale of
Shares (on Participant's behalf pursuant to this authorization) and that
Participant expressly authorizes the Company's designated broker to complete the
sale of such Shares.  Participant acknowledges that the Company's designated
broker is under no obligation to arrange for the sale of the Shares at any
particular price.  Upon the sale of the Shares, the proceeds, less any
Tax-Related Items and brokerage fees or commissions will be remitted to
Participant pursuant to the procedures described in the "Exchange Control
Information" section below.
Exchange Control Information.  Participant understands and agrees that, to
facilitate compliance with exchange control requirements, Participant will be
required to immediately repatriate to China the cash proceeds from the sale of
the Shares issued upon the vesting of the Restricted Stock Units. Participant
further understands that, under local law, such repatriation of the cash
proceeds will be effectuated through a special exchange control account
established by the Company or its Subsidiary in China, and Participant hereby
consents and agrees that the proceeds from the sale of Shares acquired under the
Plan may be transferred to such special account prior to being delivered to
Participant.  The Company may deliver the proceeds to Participant in U.S.
dollars or local currency at the Company's discretion.  If the proceeds are paid
in U.S. dollars, Participant understands that he or she will be required to set
up a U.S. dollar bank account in China so that the proceeds may be deposited
into this account. If the proceeds are converted to local currency, there may be
delays in delivering the proceeds to Participant.  Participant agrees to bear
the risk of any currency fluctuation between the time the Shares are sold,
either through voluntary sale or through a mandatory sale arranged by the
Company, or proceeds are otherwise realized under the Plan and the time such
proceeds are distributed to Participant through the special exchange control
account.
Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future to facilitate compliance with exchange
control requirements in China.
DENMARK
Securities/Tax Reporting Information.  If Participant holds Shares acquired
under the Plan in a brokerage account with a broker or bank outside Denmark, he
or she is required to inform the Danish Tax Administration about the account. 
For this purpose, Participant must file a Form V (Erklaering V) with the Danish
Tax Administration.  Both Participant and the broker or bank must sign the Form
V.  By signing the Form V, the broker or bank undertakes an obligation, without
further request each year and not later than February 1 of the year following
the calendar year to which the information relates, to forward information to
the Danish Tax Administration concerning the Shares in the account. In the event
that the applicable broker or bank with which the account is held does wish to,
or, pursuant to the laws of the country in question, is not allowed to assume
such obligation to report, Participant acknowledges that he or she is solely
responsible for providing certain details regarding the foreign brokerage or
bank account and any Shares acquired at vesting and held in such account to the
Danish Tax Administration as part of his or her annual income tax return. By
signing the Form V, Participant authorizes the Danish Tax Administration to
examine the account.
 
A-3

--------------------------------------------------------------------------------

 
In addition, if Participant opens a brokerage account (or a deposit account with
a U.S. bank), the brokerage account likely will be treated as a deposit account
because cash can be held in the account.  Therefore, Participant likely must
file a Form K (Erklaering K) with the Danish Tax Administration.  The Form K
must be signed both by Participant and by the applicable broker or bank where
the account is held.  By signing the Form K, the broker/bank undertakes an
obligation, without further request each year and not later than February 1 of
the year following the calendar year to which the information relates, to
forward information to the Danish Tax Administration concerning the content of
the account.  In the event that the applicable financial institution (broker or
bank) with which the account is held, does not wish to, or, pursuant to the laws
of the country in question, is not allowed to assume such obligation to report,
Participant acknowledges that he or she is solely responsible for providing
certain details regarding the foreign brokerage or bank account to the Danish
Tax Administration as part of his or her annual income tax return. By signing
the Form K, Participant authorizes the Danish Tax Administration to examine the
account.
Foreign Asset/Account Reporting Information.  If Participant establishes an
account holding Shares or an account holding cash outside Denmark, he or she
must report the account to the Danish Tax Administration.  The form may be
obtained from a local bank.  Please note that these obligations are separate
from and in addition to the obligations described above.
SÆRLIG MEDDELELSE TIL MEDARBEJDERE I DANMARK
ARBEJDSGIVERERKLÆRING
I henhold til § 3, stk. 1, i lov om brug af køberet eller tegningsret mv. i
ansættelsesforhold ("Aktieoptionsloven") er medarbejderen ("Medarbejderen")
berettiget til i en særskilt skriftlig erklæring at modtage følgende oplysninger
vedrørende incitamentsordningen Amended and Restated 2010 Omnibus Incentive Plan
("Planen") hos Nu Skin Enterprises, Inc. ("Selskabet").
Denne erklæring indeholder kun de oplysninger, der er nævnt i Aktieoptionsloven,
mens de øvrige vilkår og betingelser for Medarbejderens tildeling af "Restricted
Stock Units" er nærmere beskrevet i Planen, "Restricted Stock Unit Agreement"
("Aftalen") og det øvrige tildelingsmateriale, som er blevet udleveret.   
Begreber, der står med stort begyndelsesbogstav i denne Arbejdsgivererklæring,
men som ikke er defineret heri, har samme betydning som de begreber, der er
defineret i Planen eller Aftalen.
1.  Tidspunkt for tildeling af den vederlagsfri ret til at modtage aktier mod
opfyldelse af visse betingelser
Tidspunktet for tildelingen af "Restricted Stock Units" er den dato, hvor
Bestyrelsens Vederlagsudvalg ("Udvalget") godkendte tildelingen.
2.  Kriterier og betingelser for tildeling af retten til senere at modtage
aktier
Kun Selskabets Medarbejdere, bestyrelsesmedlemmer og konsulenter kan deltage i
Planen.  Tildeling af "Restricted Stock Units" i henhold til Planen sker efter
Selskabets eget skøn og har til formål at give Selskabet og dets datterselskaber
mulighed for at tiltrække og fastholde udvalgte medarbejdere, som forventes at
bidrage til Selskabets success og opnå langsigtede mål til gavn for Selskabets
aktionærer.  Medarbejderen har ikke nogen ret til eller noget krav på fremover
at få tildelt "Restricted Stock Units".
 
A-4

--------------------------------------------------------------------------------

 
3.  Modningstidspunkt eller -periode
"Restricted Stock Units" modnes over tid ("modningsperioden"), forudsat at
Medarbejderen stadig er ansat i eller arbejder for Selskabet eller et
datterselskab, og alle øvrige modningsbetingelser i Aftalen er opfyldt,
medmindre "Restricted Stock Units" modnes eller bortfalder på et tidligere
tidspunkt af de årsager, der er anført i Planen, og med forbehold for pkt. 5 i
denne erklæring.
4.  Udnyttelseskurs
Der betales ingen udnyttelseskurs ved modning af "Restricted Stock Units" eller
udstedelse af aktier til Medarbejderen.
5.  Medarbejderens retsstilling i forbindelse med fratræden
I henhold til Aktieoptionsloven vil "Restricted Stock Units" i tilfælde af
Medarbejderens fratræden blive behandlet i overensstemmelse med
Aktieoptionslovens §§ 4 og 5, medmindre bestemmelserne i Planen og Aftalen er
mere fordelagtige for Medarbejderen end Aktieoptionslovens §§ 4 og 5.  Hvis
bestemmelserne i Planen og Aftalen er mere fordelagtige for Medarbejderen, vil
disse bestemmelser være gældende for, hvordan "Restricted Stock Units" behandles
i forbindelse med Medarbejderens fratræden.
6.  Økonomiske aspekter ved at deltage i Planen
Tildelingen af "Restricted Stock Units" har ingen umiddelbare økonomiske
konsekvenser for Medarbejderen.  Værdien af "Restricted Stock Units" indgår ikke
i beregningen af feriepenge, pensionsbidrag eller andre lovpligtige,
vederlagsafhængige ydelser.
Ordinære aktier er finansielle instrumenter.  Den fremtidige værdi af de
underliggende aktier i forbindelse med "Restricted Stock Units" kendes ikke og
kan ikke forudsiges med sikkerhed.
HONG KONG
Restricted Stock Units Only Payable in Shares.  Notwithstanding any discretion
in the Plan, the Restricted Stock Units will be settled in Shares only.  The
grant of Restricted Stock Units does not provide any right for Participant to
receive a cash payment.
Restriction on Sale of Shares.  Should any portion of the Restricted Stock Units
vest within six months of the Grant Date, Participant agrees that Participant
will not dispose of the Shares acquired at vesting prior to the six-month
anniversary of the Grant Date.
Securities Law Information.  Warning:  The Restricted Stock Units and any Shares
issued at vesting do not constitute a public offering of securities under Hong
Kong law and are available only to selected Employees, Directors and Consultants
of the Company or its Subsidiaries.  The Agreement, including this Appendix, the
Plan and other grant documents have not been prepared in accordance with and are
not intended to constitute a "prospectus" for a public offering of securities
under the applicable securities legislation in Hong Kong, nor have the documents
been reviewed by any regulatory authority in Hong Kong.  If Participant is in
any doubt about any of the contents of the Agreement, including this Appendix,
or the Plan, or any other grant documents, Participant should obtain independent
professional advice.
HUNGARY
There are no country-specific provisions.
 
A-5

--------------------------------------------------------------------------------

 
INDONESIA
Exchange Control Information.  If Participant remits proceeds from the sale of
Shares or the receipt of any dividends paid on such Shares into Indonesia, the
Indonesian Bank through which the transaction is made will submit a report on
the transaction to the Bank of Indonesia for statistical reporting purposes. 
For transactions of US$10,000 or more, a description of the transaction must be
included in the report.  Although the bank through which the transaction is made
is required to make the report, Participant must complete a "Transfer Report
Form."  The Transfer Report Form should be provided to Participant by the bank
through which the transaction is made.
JAPAN
Foreign Asset/Account Reporting Information.  Participant will be required to
report details of any assets (including any Shares acquired under the Plan) held
outside of Japan as of December 31st of each year, to the extent such assets
have a total net fair market value exceeding ¥50 million.  Such report will be
due by March 15th of the following year.  Participant should consult with his or
her personal tax advisor as to whether the reporting obligation applies to
Participant and whether Participant will be required to report details of any
outstanding Restricted Stock Units or Shares held by Participant in the report.
KOREA
Exchange Control Information.  Participants who realize US$500,000 or more from
the sale of Shares or the receipt of any dividends paid on such Shares in a
single transaction are required to repatriate the proceeds to Korea within 18
months of receipt.
Foreign Asset/Account Reporting Information.  Korean residents must declare all
foreign financial accounts (e.g., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency).  Participant should consult with his or her
personal tax advisor to determine how to value Participant's foreign accounts
for purposes of this reporting requirement and whether Participant is required
to file a report with respect to such accounts.
MALAYSIA
Director Notification Information.  If Participant is a director of a Malaysian
Subsidiary, Participant is subject to certain notification requirements under
the Malaysian Companies Act, 1965.  Among these requirements is an obligation to
notify the Malaysian Subsidiary in writing when Participant receives an interest
(e.g., Restricted Stock Units) in the Company or any related companies.  In
addition, Participant must notify the Malaysian Subsidiary when Participant
sells shares of the common stock of the Company or any related company
(including when Participant sells Shares acquired under the Plan).  These
notifications must be made within fourteen days of acquiring or disposing of any
interest in the Company or any related company.
 
A-6

--------------------------------------------------------------------------------

 
Data Privacy Notice and Consent.  This provision replaces in its entirety
Section 10 of the Agreement:
Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Participant's personal data, as
described in this Agreement and any other Restricted Stock Unit grant materials
by and among, as applicable, the Employer, the Company and Subsidiaries for the
exclusive purpose of implementing, administering and managing Participant's
participation in the Plan.
 
Participant understands that the Employer, the Company and Subsidiaries may hold
certain personal information about Participant, including, but not limited to,
Participant's name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant's favor, for the exclusive purpose of
implementing, administering and managing the Plan ("Data").  The Data is
supplied by the Employer and also by me through information collected in
connection with the Agreement and the Plan.
 
Participant understands that Data will be transferred to Morgan Stanley, or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan.  Participant understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients'
country (e.g., the United States) may have different data privacy laws and
protections than Participant's country.  Participant understands that if he or
she resides outside the United States, he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting his or
her local human resources representative at +60-03-2170-7700. Participant
authorizes the Company, Morgan Stanley and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Participant's participation in the
Plan, including any transfer of such Data as may be required to a broker, escrow
agent or other third party with whom the Shares received upon vesting of
Restricted Stock Units may be deposited.  Participant understands that Data will
be held only as long as is necessary to implement, administer and manage his or
her participation in the Plan.  Participant understands that if he or she
resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative.  Further, Participant understands that he or she is providing
the consents herein on a purely voluntary basis.  If Participant  does not
consent, or if Participant later seeks to revoke his or her consent, his or her
employment status or service and career with the Employer will not be adversely
affected; the only adverse consequence of refusing or withdrawing Participant's
consent is that the Company may not be able to grant Participant Restricted
Stock Units or other equity awards or administer or maintain such awards. 
Therefore, Participant understands that refusing or withdrawing his or her
consent may affect Participant's ability to participate in the Plan.  For more
information on the consequences of his or her refusal to consent or withdrawal
of consent, Participant understands that he or she may contact his or her local
human resources representative.
Peserta dengan ini secara eksplisit dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadi Peserta seperti yang diterangkan dalam Perjanjian dan bahan-bahan
geran Unit Saham Terbatas yang lain oleh dan di antara, seperti yang berkenaan,
Majikan, Syarikat dan Anak-anak Syarikat untuk tujuan yang eksklusif bagi
melaksanakan, mentadbir dan menguruskan penyertaan Peserta di dalam Pelan.
 
Peserta memahami bahawa Majikan, Syarikat and Anak-anak Syarikat mungkin
memegang maklumat peribadi tertentu tentang Peserta, termasuk, tetapi tidak
terhad kepada, nama Peserta, alamat rumah dan nombor telefon, tarikh lahir,
nombor insurans sosial atau nombor pengenalan lain, gaji, kewarganegaraan,
jawatan, apa-apa Syer atau jawatan pengarah yang dipegang dalam Syarikat,
butir-butir semua Unit Saham Terbatas, atau apa-apa hak lain atas Syer yang
dianugerahkan,  dibatalkan, dilaksanakan, terletak hak, tidak diletak hak
ataupun yang belum dijelaskan bagi faedah Peserta, untuk tujuan eksklusif bagi
melaksanakan, mentadbir dan menguruskan Pelan tersebut ("Data"). Data tersebut
dibekalkan oleh Majikan dan juga oleh saya berkenaan dengan Perjanjian dan
Pelan.
 
Peserta memahami bahawa Data ini akan dipindahkan kepada Morgan Stanley, atau
mana-mana pembekal perkhidmatan pelan saham lain sebagaimana yang dipilih oleh
Syarikat pada masa depan, yang membantu Syarikat dengan pelaksanaan, pentadbiran
dan pengurusan Pelan. Peserta memahami bahawa penerima-penerima Data mungkin
berada di Amerika Syarikat atau mana-mana tempat lain, dan bahawa negara
penerima-penerima (contohnya, Amerika Syarikat) mungkin mempunyai undang-undang
privasi data dan perlindungan yang berbeza daripada negara Peserta. Peserta
memahami bahawa sekiranya Peserta menetap di luar Amerika Syarikat, Peserta
boleh meminta satu senarai yang mengandungi nama-nama dan alamat-alamat
penerima-penerima Data yang berpotensi dengan menghubungi wakil sumber manusia
tempatan peserta di +60-03-2170-7700. Peserta memberi kuasa kepada Syarikat, 
Morgan Stanley dan mana-mana penerima-penerima kemungkinan lain yang mungkin
akan membantu Syarikat (pada masa sekarang atau pada masa depan) dengan
melaksanakan, mentadbir dan menguruskan Pelan untuk menerima, memiliki,
menggunakan, mengekalkan dan memindahkan Data, dalam bentuk elektronik atau
lain-lain, bagi tujuan-tujuan untuk melaksanakan, mentadbir dan menguruskan
penyertaan Peserta di dalam Pelan, termasuk segala pemindahan Data tersebut
sebagaimana yang dikehendaki kepada broker, egen eskrow atau pihak ketiga 
dengan siapa Saham diterima semasa peletakhakan Unit Saham Terbatas mungkin
didepositkan.  Peserta memahami bahawa Data hanya akan disimpan selagi ia adalah
diperlukan untuk melaksanakan, mentadbir, dan menguruskan penyertaan peserta
dalam Pelan. Peserta memahami bahawa sekiranya peserta menetap di luar Amerika
Syarikat, peserta boleh, pada bila-bila masa, melihat Data, meminta maklumat
tambahan mengenai penyimpanan dan pemprosesan Data, meminta bahawa
pindaan-pindaan dilaksanakan ke atas Data atau menolak atau menarik balik
persetujuan dalam ini, dalam mana-mana kes, tanpa kos, dengan menghubungi secara
bertulis wakil sumber manusia tempatan.  Selanjutnya, Peserta memahami bahawa
peserta memberikan persetujuan di sini secara sukarela semata-mata. Sekiranya
Peserta tidak bersetuju, atau sekiranya Peserta kemudian membatalkan
persetujuannya, status pekerjaan atau perkhidmatan dan kerjaya Peserta dengan
Majikan tidak akan terjejas; satu-satunya akibat buruk sekiranya Peserta tidak
bersetuju atau menarik balik persetujuan Peserta adalah bahawa Syarikat tidak
akan dapat memberikan Unit Saham Terbatas atau anugerah ekuiti lain atau
mentadbir atau mengekalkan anugerah-anugerah tersebut kepada Peserta. Oleh itu,
Peserta memahami bahawa keengganan atau penarikan balik persetujuan peserta
boleh menjejaskan keupayaan Peserta untuk mengambil bahagian dalam Pelan. Untuk
maklumat lebih lanjut mengenai akibat-akibat keengganan Peserta untuk memberikan
keizinan atau penarikan balik keizinan, Peserta memahami bahawa Peserta boleh
menghubungi wakil sumber manusia tempatan.

 
A-7

--------------------------------------------------------------------------------

 
 
NEW ZEALAND
There are no country-specific provisions.
PHILIPPINES
Securities Law Information.  The sale or disposal of Shares acquired under the
Plan may be subject to certain restrictions under Philippines securities laws. 
Those restrictions should not apply if the offer and resale of the Shares takes
place outside of the Philippines through the facilities of a stock exchange on
which the Shares are listed.  The Shares are currently listed on the New York
Stock Exchange in the United States.
RUSSIA
Exchange Control Information.  Participant acknowledges that he or she must
repatriate the proceeds from the sale of Shares and any dividends received in
relation to the Restricted Stock Units within a reasonably short time of
receipt.  Such amounts must be initially credited to Participant through a
foreign currency account opened in his or her name at an authorized bank in
Russia.  After the funds are initially received in Russia, they may be further
remitted to foreign banks, provided certain requirements are satisfied. 
Participant must notify the Russian tax authorities about the opening/closing of
each foreign account within one month of the account opening/closing and provide
account balances in each foreign account as of the beginning of each calendar
year.  Participant is encouraged to contact his or her personal advisor with
respect to satisfying the above-described currency rules, as significant
penalties may apply in the case of non-compliance with exchange control
requirements and because such exchange control requirements may change.
Securities Law Information.  These materials do not constitute advertising or an
offering of securities in Russia nor do they constitute placement of Shares in
Russia. The issuance of Shares pursuant to the Restricted Stock Units described
herein has not and will not be registered in Russia and hence, the Shares
described herein may not be admitted or used for offering, placement or public
circulation in Russia.  Participant acknowledges and agrees that he or she will
sell Shares acquired through participation in the Plan only outside of Russia
through the facilities of a stock exchange on which the Shares are listed.  The
Shares are currently listed on the New York Stock Exchange in the United States.
Data Privacy Notice and Consent.  Participant hereby acknowledges that he or she
has read and understood the terms regarding collection, processing and transfer
of Data contained in Section 10 of the Agreement and, by accepting the
Restricted Stock Units, Participant agrees to such terms.  In this regard, upon
request of the Company or the Employer, Participant agrees to provide an
executed data privacy consent form to the Employer or the Company, or any other
agreements or consents that the Company and/or the Employer may deem necessary
to obtain Participant's consent to collect, process or transfer Participant's
Data for purposes of administering his or her participation in the Plan under
the data privacy laws in Russia, either now or in the future.  Participant
understands that he or she will not be able to participate in the Plan if he or
she fails to execute any such consent or agreement.
SINGAPORE
Securities Law Information.  The grant of Restricted Stock Units is being made
in reliance on the "Qualifying Person" exemption under section 273(1)(f) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) ("SFA").  The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore.  Participant should note that the Restricted Stock Units are subject
to section 257 of the SFA and he or she will not be able to make (i) any
subsequent sale of Shares in Singapore or (ii) any offer of such subsequent sale
of Shares subject to the Restricted Stock Units in Singapore, unless such sale
or offer is made pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the SFA.
Director Notification Information.  If Participant is a director, associate
director or shadow director of a Singapore Subsidiary, Participant is subject to
certain notification requirements under the Singapore Companies Act.  Among
these requirements is an obligation to notify the Singapore Subsidiary in
writing when Participant receives an interest (e.g., Restricted Stock Units) in
the Company or any related company.  In addition, Participant must notify the
Singapore Subsidiary when Participant sells shares of the common stock of the
Company or any related company (including when Participant sells Shares acquired
under the Plan).  These notifications must be made within two business days of
acquiring or disposing of any interest in the Company or any related company. 
In addition, a notification must be made of Participant's interests in the
Company or any related company within two business days of becoming a director,
associate director or shadow director.
 
A-10

--------------------------------------------------------------------------------

 
SWEDEN
There are no country-specific provisions.
TAIWAN
Exchange Control Information.  Participant may remit foreign currency (including
proceeds from the sale of Shares or the receipt of any dividends paid on such
Shares) into or out of Taiwan up to US$5,000,000 per year without special
permission.  If the transaction amount is TWD500,000 or more in a single
transaction, Participant must submit a Foreign Exchange Transaction Form to the
remitting bank and provide supporting documentation to the satisfaction of the
remitting bank.
THAILAND
Exchange Control Information.  If the proceeds from the sale of Shares or the
receipt of any dividends paid on such Shares are equal to or greater than
US$50,000 or more in a single transaction, Participant must repatriate the
proceeds to Thailand immediately upon receipt and convert the funds to Thai Baht
or deposit the proceeds in a foreign currency deposit account maintained by a
bank in Thailand within 360 day of remitting the proceeds to Thailand.  In
addition Participant must report the inward remittance to the Bank of Thailand
on a foreign exchange transaction form.  If Participant fails to comply with
these obligations, Participant may be subject to penalties assessed by the Bank
of Thailand.  Because exchange control regulations change frequently and without
notice, Participant should consult his or her personal advisor before selling
Shares to ensure compliance with current regulations.  Participant is
responsible for ensuring compliance with all exchange control laws in Thailand,
and neither the Company nor any of its Subsidiaries will be liable for any fines
or penalties resulting from his or her failure to comply with applicable laws.
 
 
A-11